          Case 3:20-cv-00292-FM Document 10 Filed 02/02/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                                                                          til
                                  El PASO DIVISION
                                                                               (,c?
                                                    §                                                43
BRANDON CALLIER,                                    §                                           (f
                                                    §
                             Plaintiff,             §
                                                   §       EP-20-CV-0292
              v.                                   §
                                                   §
SKYHIGH FUNDING, LLC a New York Limited §
Limited Liability Company, and ERIC     §
VIGDOROV                                §
                                                   §
                             Defendants.           §
                                                   §



               PLAINTIFF'S MOTION TO DISMISS WITH PREJUDICE
       The Plaintiff and Defendants have resolved their case and completed their obligations.

Plaintiff hereby requests the Court dismiss the case against Skyhigh Funding, LLC and Eric

Vigdorov with prejudice.


February 2, 2021                    Respectfully Submitted,




                                    Brandon Callier
                                    Plaintiff Pro Se
                                    6336 Franklin Trail Drive
                                    El Paso, TX 79912
                                    Ca11ier74@gmai1.com
           Case 3:20-cv-00292-FM Document 10 Filed 02/02/21 Page 2 of 3



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   El PASO DIVISION

                                                    §
BRANDON CALLIER,                                    §
                                                    §
                              Plaintiff,            §
                                                    §      EP-20-CV-0292
               v.                                   §
                                                    §
SKYHIGH FUNDING, LLC a New York Limited §
Limited Liability Company, and ERIC     §
VIGDOROV                                §
                                                    §
                              Defendants.           §
________________________________________________    §


       I hereby certify that on February 2, 2021, I caused a true copy of the foregoing,
PLAINTIFF'S MOTION TO DISMISS WITH PREJUDICE to be served via United State
Postal Service on: all counsel of record.



February 2, 2021                             Respectfully submitted,




                                             Brandon Callier
                                             Plaintiff Pro Se
                                             6336 Franklin Trail Drive
                                             El Paso, TX 79912
                                             Callier74(gmail.com
          Case 3:20-cv-00292-FM Document 10 Filed 02/02/21 Page 3 of 3



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    El PASO DIVISION

                                                      §
BRANDON CALLIER,                                      §
                                                      §
                                 Plaintiff,           §
                                                      §      EP-20-CV-0292
              v.                                      §
                                                      §
SKYHIGH FUNDING, LLC a New York Limited §
Limited Liability Company, and ERIC     §
VIGDOROV                                §
                                                      §
                                 Defendants.          §
_____________________________________________         §

                                       IPROPOSEDI ORDER

       Upon consideration of Plaintiff's Motion to Dismiss With Prejudice, it is this,   day

of                   ,   2021,


       ORDERED that Plaintiff's Motion to Dismiss With Prejudice be and is hereby

GRANTED;


SO ORDERED




                                               United States District Judge
